

116 HR 5785 IH: Joseph Ainsworth Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5785IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Gaetz (for himself, Mr. Soto, and Mr. Spano) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit the application of the Department of Veterans
			 Affairs net worth limitation to veterans otherwise eligible for pension
			 payments who are over the age of 99.
	
 1.Short titleThis Act may be cited as the Joseph Ainsworth Act. 2.Prohibition on application of Department of Veterans Affairs net worth limitation to veterans otherwise eligible for pension payments who are over the age of 99Section 1522(a) of title 38, United States Code, is amended by inserting unless the age of the veteran exceeds 99 years, after this title,.
		